


Exhibit 10.23
[idexcorp4printcolorrgba02.jpg]


SEVERANCE & GENERAL RELEASE AGREEMENT
For and in consideration of the mutual promises, covenants, and agreements made
by and between Brett Finley (referred to hereinafter “Executive,” a term which
includes the employee and all assigns, heirs, and successors in interest) and
IDEX Corporation (“Company,” a term which includes IDEX Corporation, any parent,
subsidiary, or affiliated companies, and the officers, directors, shareholders,
employees, agents, attorneys and contractors of each), as set forth below:


(1)    Transition Services: The Company desires to transition the Executive’s
job duties to other individuals and desires that the Executive assist in the
transition of those duties and the Executive is willing to perform his duties to
assist in such a transition. The Executive understands that he will perform
those duties as directed by the Chief Operating Officer of the Company.
It is further understood that the Executive’s employment with the Company will
end on the close of business on the Termination Date whereupon all payments,
benefits and privileges related to employment shall end, except as expressly set
forth in this Agreement. The Termination Date shall be December 31, 2015.
Executive confirms his resignation effective as of the close of business on the
Termination Date from his employment and also from all director, manager,
officer and any other related and appointed positions he may have held
throughout his employment.
(2)    Consideration: In consideration for the promises and benefits made
herein, the Company agrees to provide the following, but only in the event that
the Executive signs, and does not revoke, this Severance & General Release
Agreement:
(i)    Continue the Executive on the Company’s payroll through the Termination
Date under the terms set forth in Paragraph 1.
(ii)    The Executive agrees to forfeit any annual bonus payment or award that
he was otherwise entitled to under the Incentive Award Plan (IAP) and/or the
Management Incentive Compensation Plan (MICP) for 2015. The Company agrees to
pay the Executive an amount equal to the annual incentive that would have been
payable to the Executive if he were an active employee on the regular payment
date in 2016. This amount will be based on the Executive’s annualized base
salary of $422,300.00, his annual incentive target percentage of 70% and actual
IDEX 2015 Company performance and will be paid within 60 days of the Termination
Date.
(iii)    Pay Executive a severance payment of twelve (12) months of base salary
at the Executive’s current compensation rate of $422,300.00 and a target annual
bonus at the current target MICP percentage of 70% for a total of $717,910.00
(less applicable taxes and withholdings) as set forth in the Executive’s
employment offer letter dated February 12, 2014. These severance payments will
be made in the form of a lump sum payment and will be paid on the Company’s
first regular scheduled pay date following the Termination Date.
(iv)    Pay the Executive an amount equal to $27,508.00 (less applicable taxes
and withholdings). This payment is intended to cover the cost of continued
medical coverage through COBRA during the severance payment period for Executive
and his eligible dependents. This payment will be made in the form of a lump sum
payment and will be paid on the Company’s first regular scheduled pay date
following the Termination Date.
(v)    Provided the Executive is an active employee as of the Termination Date,
he will vest in his 2013 performance share unit award per the terms of the
Performance Share Unit Award Agreement. Shares of IDEX stock will be delivered
to the Executive’s account at UBS at the same time and same manner as other
executives vesting in this award.
(vi)    Pay Executive, as an additional severance payment, an amount equal to
$698,634.00 (less applicable taxes and withholdings). This additional severance
payment will be made in the form of a lump sum payment and will be paid in two
equal installments; the first installment will be made on the Company’s first
regular scheduled pay date in January 2017, and the second installment will be
made on the Company’s first regular scheduled pay date in January 2018 following
the expiration of the non-competition period as specified in Paragraph 10 below.
(vii)    Provide the Executive with outplacement services for up to 12 months
with the nature and scope of such services determined by the Company and paid
directly to the outplacement service by the Company. Executive is not




--------------------------------------------------------------------------------




able to initiate services until this Agreement has been signed and returned to
the Company. Executive is required to initiate services within 90 days of his
Termination Date or the benefit will be waived.
Executive is not eligible for any other payments after the Termination Date,
other than specifically provided herein. No severance pay or benefits will be
made to Executive until all expense reports have been received, reviewed and
finalized, and all Company property has been returned as provided in Paragraph
7.
(3)    Other Benefits: Nothing in this Agreement shall: (i) alter or reduce any
vested, accrued pension benefits (if any) to which Executive may be entitled
under the IDEX Corporation Retirement Plan, the IDEX Corporation Defined
Contribution Plan, the IDEX Corporation Savings Plan (401(k)) Plan or under the
IDEX Corporation Supplemental Executive Retirement and Deferred Compensation
Plan; or (ii) affect the Executive’s right to elect and pay for continuation of
group medical plan coverage under the Company’s group medical plans pursuant to
COBRA. Any benefits (if any) under these plans identified shall be paid to the
Executive pursuant to the terms of the plan documents.
Executive will vest in any and all restricted stock awards and stock option
awards which would vest under the terms of such awards based on continued
service through and including the Termination Date. Effective as of the
termination date, the Executive hereby forfeits and surrenders those parts of
any and all other performance stock or share unit awards, restricted stock
awards and stock option awards which are scheduled to vest based on service
continuing after the Termination Date.
(4)    Release: The parties agree that in consideration for the undertakings and
promises of the Company, the Executive unconditionally releases, discharges,
holds harmless, and agrees to indemnify the Company from each and every claim,
cause of action, right, liability or demand of any kind, and from any claims
which may be derived therefrom (collectively referred to as “claims”), that
Executive had, has, or might claim to have against the Company at the time the
Executive executes this Agreement (hereinafter referred to as the “Effective
Date”), including but not limited to claims of every kind and character, known
or unknown, matured or not matured, which Executive may have now or in the
future arising from any act or omission or condition occurring on or prior to
the Effective Date (including, without limitation, the future effects of such
acts, omissions, or conditions), whether based on tort, contract (express or
implied), or any federal, state, or local law, statute, or regulation
(collectively, the ”Released Claims”).
By way of example and not in limitation of the foregoing, Released Claims shall
include any claims arising under: (i) Title VII of the Civil Rights Act of 1964,
42 U.S.C §1981, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, any applicable state, county or local fair employment practice
law or ordinance, the National Labor Relations Act, the Family Medical Leave
Act, the Employment Retirement Income Security Act, as well as any claims
asserting discrimination based upon age, race, sex, national origin, disability
or handicap, religion, sexual orientation, marital status, entitlement to
benefits, or any other protected status; (ii) wrongful termination; (iii)
harassment; (iv) breach of contract; (v) breach of the covenant of good faith
and fair dealing; (vi) negligent or intentional infliction of emotional
distress; (vii) negligent or intentional misrepresentation; (viii) negligent or
intentional interference with contract or prospective economic advantage; (ix)
retaliation; (x) whistleblowing; (xi) defamation; (xii) invasion of privacy; and
(xiii) claims related to disability. Released Claims shall also include, but not
be limited to, claims for severance pay, bonuses, sick leave, vacation pay, life
or health insurance, or any other fringe benefit.
Executive likewise releases the Company from any and all claims or potential
claims for damages or relief of any kind, including by not limited to back pay,
front pay, compensatory damages, punitive damages, attorneys’ fees, costs,
disbursements and/or the like, or for equitable relief and reinstatement.
Notwithstanding the foregoing, Released Claims shall not include: (i) any claims
based on obligations created by or reaffirmed in this Agreement; (ii) any
unemployment insurance claims and any workers' compensation claims; (iii) any
claim that cannot be waived based on applicable law; or (iv) any claims for
indemnification by the Company nor any claims for coverage under the directors
and officers liability insurance policies maintained by the Company.
Executive also promises not to sue the Company or any party released herein on
account of any claim released in this Agreement. Other than unemployment
benefits, Executive further promises not to accept, recover or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative remedies which may be filed with or pursued
independently by any governmental agency or agencies, whether federal, state or
local, and further agrees that Employee also shall not be entitled to any
further compensation or benefits sought on his behalf.
As of the date Executive signs this Agreement, Executive certifies that he has
not filed any charge, complaint, or lawsuit over any claim(s) referred to in
this Agreement. While Executive understands that the law permits, and that he is
not foreclosed from filing an agency charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
other federal, state or local agency charged




--------------------------------------------------------------------------------




with the enforcement of any laws, although by signing this Agreement, Executive
is hereby waiving any right to individual relief based on any claims asserted in
such a charge or complaint, whether filed by Executive or any other person or
entity.
(5)    Confidentiality: Executive represents agrees to keep all matters
concerning this Agreement, as well as the circumstances and contents of this
Agreement, confidential from the date of this Agreement forward, and not to
discuss with anyone except the Executive’s spouse, legal counsel and financial
representatives. The Company also agrees to keep the circumstances and the
content of this Agreement confidential and only share pursuant to any legal
obligations and also will only share with Company employees who have a
need-to-know. Nothing in this Agreement shall prohibit any party from complying
with any subpoena or other legal requirement to disclose information relating to
this matter. The Company agrees that upon request the Executive may share copies
of the documents referenced in paragraph 9 herein and paragraph 10 herein with
executive recruiters and prospective employers.
(6)    Non-Disparagement: Executive promises that he shall not make, directly or
indirectly, to any person or entity, including but not limited to, present or
former employees of the Company, customers or vendors of the Company, any
disparaging oral or written statements about the Company, its employees or
customers or do anything which damages the Company and/or its services,
reputation, financial status, or business relationships. This shall not be
construed or enforced in a manner that would restrict Executive’s rights, if
any, under the National Labor Relations Act or any other applicable law. The
Company promises that members of the Executive Leadership Team shall not make,
directly or indirectly, to any person or entity, any disparaging oral or written
statements about the Executive. In response to oral or written reference
requests regarding the Executive, the Chief Executive Officer shall provide the
Executive with a positive letter of reference. Nothing in this paragraph shall
prevent the parties from testifying truthfully under oath in any legal
proceeding or from cooperating in any governmental investigation as otherwise
provided in this Agreement.
(7)    Return of Company Property: Executive warrants and represents that he has
not removed and will not remove any Company property from its premises, except
and to the extent authorized by the Company in writing. Executive agrees to
return all of the property immediately upon termination of employment, except to
the extent authorized by the Company in writing. The Company’s property
includes, but is not limited to, the original and any copies of any confidential
Information, trade secret information, Company-issued keys, pass cards, tools,
samples, fax machines, cell phones, PDAs, computers (laptop and/or desk top),
credit cards, files, brochures, equipment, documents, lists, reports, printouts,
drawings, plans, sketches, computer disks, zip drives, printouts and any other
record or document relating to the Company or its business, products or
services.
(8)    Cooperation in Legal Matters: In consideration for the promises and
payments by the Company pursuant to this Agreement, Executive agrees to
cooperate to the fullest extent possible in the preparation, defense or
prosecution of any legal matters involving the Company about which Executive has
or may have personal knowledge, including any such matters which may be filed
after the termination of Executive’s employment.
(9)    Entire Agreement & Any Prior Written Agreements: This Agreement sets
forth the entire agreement and understanding of the parties and supersedes any
and all prior agreements or understandings with regard to the matters covered
herein, except as otherwise provided for in this Agreement. However, to the
extent the parties hereto previously entered into any agreements relating to the
following topics, then those agreements are still in full force and effect.
These topics include: (i) the protection of Company confidential information,
work product and/or trade secrets; (ii) non-solicitation of Company employees
and/or customers and/or distributors; (iii) the assignment of inventions; and/or
(iv) any limitation on the use of intellectual property. A copy of the relevant
agreements previously signed by the Executive are attached to this Agreement.
For clarity, it shall not be a violation of the Executive’s non-solicitation
obligations to the Company to provide a written or oral reference on behalf of a
former Company employee; or for Executive’s new employer to hire a Company if
the Executive was not a participant, directly or indirectly, in any manner in
the recruiting, recommending, interviewing or hiring of said Company employee.
(10)    Non-Competition Clause: In consideration of the compensation and other
benefits to be paid to the Executive under and in connection with this
Agreement, including specifically the benefits provided in Paragraph 2(vi), the
Executive agrees that continuing for two (2) years following the Termination
Date, he will not perform services as an agent, employee, officer, or director
of, or consultant to, any of the following companies/entities: Dover
Corporation’s Pump Solutions Group (including Wilden and Almatec), Accudyne
(including the Neptune and Milton Roy business units), Roper Technologies,
Graco, Ingersoll Rand (in the reporting line for ARO), Colfax (the Fluid & Gas
division), and Tuthill.
In further consideration of the compensation and other benefits to be paid to
the Executive under and in connection with this Agreement, Executive further
agrees, for the duration of the non-competition period, to inform the Company’s
Chief Executive Officer after receiving an offer of employment of any kind from
any employer and before accepting such employment; the purpose of such
notification is for the Company to determine whether such acceptance of
employment would breach or violate




--------------------------------------------------------------------------------




this Agreement. The Company agrees that the Company’s Chief Executive Officer
will confirm in writing whether or not the potential opportunity/position is in
violation of the this Agreement.
(11)    Full & Knowing Waiver: By signing this Agreement, Executive understands
and warrants that he: (i) has read this Agreement and fully understands the
provisions; (ii) agrees to the terms in this Agreement knowingly, voluntarily
and without coercion or pressure; (iii) has not suffered an on the job injury
for which he has not already reported to the Company; (iv) has received all
wages that he is entitled to; (v) that this Agreement is entered into without
reliance upon any statement or representation of any party hereto other than the
statements and representations contained in writing herein; (vi) has been
advised, in writing, to consult with an attorney if he desires before signing;
(vii) understands that the benefits provided herein constitute good and adequate
consideration for this Agreement; (viii) was given at least 45 days to consider
this Agreement (although Executive may choose to sign it sooner), and given 7
days to revoke this Agreement (to revoke, Executive must provide written
revocation to Jeff Bucklew, Chief Human Resources Officer, before the expiration
of the 7 day period to be valid); and (ix) was provided a document entitled
Additional Severance Information attached to this Agreement as required by the
Older Workers Benefit Protection Act (OWBPA).
(12)     Future Employment with the Company: Executive agrees that in the event
that he applies for a job at the Company, he must first fully disclose any prior
work history with the Company, and that failure to do so is grounds for
immediate termination or withdrawal as a candidate.


(13)    Illinois Law: Executive agrees that this Agreement and its Release will
be construed in accordance with the laws of the State of Illinois without regard
to conflict of laws principles.


(14)    Family Protection: All payments under the Agreement still owed upon the
Executive’s death shall continue to be paid to the Executive’s estate and any
benefits which are being provided to the Executive’s eligible dependents shall
continue to be provided to those eligible dependents for so long as required
under the Agreement.








IN WITNESS WHEREOF the undersigned parties signed this Agreement on the dates
written below.




Brett Finley /s/ BRETT FINLEY
Date: 12-18-15
IDEX Corporation By: /s/ JEFF BUCKLEW
Date: 12-18-15




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------







ADDITIONAL SEVERANCE INFORMATION
The following information is being provided to employees who are eligible to
receive severance benefits in connection with the corporate IDEX workforce
reduction dated July 2015. Severance benefits are being offered to all employees
whose employment is being terminated in connection with the workforce reduction.


Eligible employees must decide whether or not to accept the terms of the
accompanying Severance and General Release Agreement within 45 days after
receipt of this information. You are not required to wait 45 days to sign the
release, but may take up to 45 days to do so. You are encouraged to consult with
legal counsel before signing the Severance and General Release Agreement. If you
do not return the signed Severance and General Release Agreement within this
45-day period, you will not receive any severance benefits. The following
schedule shows the ages and job titles of the decisional unit employees who are
eligible for severance benefits and those who are not eligible.


Position Title /
Job Classification
Age
Eligible for Severance Benefits (Y or N)?
President
45
N
President
52
N
President
38
N
President
50
N
President
39
N
President
51
N
President
53
N
President
42
N
President
48
Y
President
51
Y
Group Executive
48
N
Group Executive
44
N
Group Executive
45
Y





